DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments filed on April 15, 2022.
Claims 2, 10, and 21 are cancelled.
Claims 1, 3-9, and 11-20 have been presented for examination.
Claims 1, 3-9, and 11-20 are allowed.

Response to Amendment
	Regarding 35 U.S.C. § 103, the claims have been amended to overcome the previous 35 U.S.C. § 103 rejection. Accordingly, the rejection has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present application discloses a method and system for vehicle route optimization by selecting a shortest route from the current location of the vehicle to a requested pickup location while predicting if the vehicle will intersect with a target object (e.g., a train or a boat) along the route. The present invention uses global positioning data to determine nominal times, tolerances, and distances of a target object and vehicle to the crossing. The present invention dispatches a separate vehicle in the vicinity if it can achieve a route that avoids a crossing, wherein the first and second vehicles are selected from a pool of ride-sharing vehicles. 
With respect to the pertinent prior art of record, Hill (U.S. Patent No. 6,243,027) teaches "the function of the dispatch center is to receive a communication from an individual requesting an ambulance, fire truck, police car, or other emergency vehicle...When the dispatch center receives a request for an emergency vehicle, the dispatch center also receives the location or address to which an emergency vehicle{s) is to be directed,” “Similarly, each railroad crossing usually includes a sensor 17 for detecting when a train has left the crossing, is moving away from the crossing, and is a selected distance away from the crossing. If desired, a sensor 11 can perform both the function of sensing an approaching train and of sensing a departing train,” “The dispatcher notices that the route which the second emergency vehicle ordinarily would take to get to the designated destination goes through the railway crossing ... Accordingly, the dispatcher dispatches the second emergency vehicle to its intended destination over a secondary travel route which does not go through the railway crossing…” and “The dispatcher can then, upon being notified that the railway crossing is blocked, dispatch a second emergency vehicle along a route of travel which will not encounter the blocked railway crossing.”

Weber et al. (U.S. Patent Application Publication No. 2019/0152450) teaches “The central server can track the start times, end times, and GPS coordinates of every crossing, and can send relevant (e.g., based on, a vehicle's current location) data to a given vehicle,” “If the delay is shorter than the route, then, in this example, the process asks 315 the driver if the longer route is preferred ... Otherwise, the process maintains the route,” “a system includes a processor configured to access a train schedule to determine active train crossings along an original route, based on a predicted vehicle-arrival time at a given crossing,” “the process builds a lookup table of all train crossings within a predefined radius {or other region) of a vehicle or GPS location the table including at least a projected start of train crossing time and an end of train crossing time. This provides a quick and simple reference for determining if a route or vehicle will intersect a train crossing, and whether a train will likely also be located at the crossing when the vehicle arrives,” “Based on the identified train crossings along the route, the process then determines 507 which crossings will be active when a vehicle is expected to arrive, or during the journey, or within a time threshold of an expected arrival. The process then computes a route 509 and an estimated time window 511 for when a vehicle is expected to be near a particular crossing along the route,” “"the process builds a lookup table of all train crossings within a predefined radius {or other region) of a vehicle or GPS location the table including at least a projected start of train crossing time and an end of train crossing time. This provides a quick and simple reference for determining if a route or vehicle will intersect a train crossing, and whether a train will likely also be located at the crossing when the vehicle arrives,” and “The arrival times could be calculated within, for example, a predetermined threshold {10 mins, 1 hour, 1 day, etc.) of a current time or, for example, a future time when a vehicle is expected at the GPS coordinates. For each incident of crossing within the time window, the process adds 209 the crossing to a table, which may also indicate how long the duration of the crossing is expected to be and the updated estimated time of arrival to driver's destination."

Hayward (U.S. Patent No. 9,841,287) teaches “For example, the train telematics data may include a train number or other identifier, the type of train (e.g., passenger vs. freight), a number of cars, an overall train length (which may be updated as additional cars are removed and added via data received from external computing device 206 and/or user interaction), an estimated time in which the train should reach a railroad crossing, an estimated time that it will take the train to pass through a railroad crossing, etc.,” and “The mobile device(s) may be specifically configured to gather or generate telematics and/or other driver/vehicle/train data in real-time as the vehicle and/or train is traveling…If a traffic event is encountered, about to be encountered, and/or expected or anticipated to be encountered by the vehicle as it travels (e.g., road construction; heavy traffic; congestion; bad weather conditions...the telematics (and/or data) data collected may indicate such.”

However, none of the prior art of record, taken either individually or in combination, disclose “wherein the vehicle is a first vehicle selected from a pool of ride-sharing vehicles, and wherein the other vehicle is a second vehicle selected from the pool of ride-sharing vehicles,” in combination with the remaining elements and features of the claimed invention. For these reasons, the Applicant’s invention is distinguished over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662